1                             UNITED STATES DISTRICT COURT
2                                    DISTRICT OF NEVADA
3     GREGORY N. LEONARD,                                 Case No. 3:17-cv-00549-RCJ-CLB
4                                            Plaintiff,                 ORDER
5           v.
6     DR. MARTIN NAUGHTON, et al.,
7                                      Defendants.
8
9    I.    DISCUSSION

10         On January 13, 2021, following Defendants' filing of a suggestion of death on the

11   record stating that Plaintiff Gregory N. Leonard (#56193) had passed away on November

12   30, 2020, the Court issued an order allowing a 90-day period until April 13, 2021 for a

13   motion for substitution to be filed by any party or by the decedent’s successor or

14   representative. (ECF No. 35).

15         Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

16   is not extinguished, the court may order substitution of the proper party. A motion for

17   substitution may be made by any party or by the decedent’s successor or representative.

18   If the motion is not made within 90 days after service of a statement noting the death, the

19   action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1).

20         The April 13, 2021 deadline has passed and there has been no motion for

21   substitution. As such, the Court dismisses the case.

22   II.   CONCLUSION

23         For the foregoing reasons, IT IS ORDERED that the Court dismisses this case

24   pursuant to Fed. R. Civ. P. 25(a)(1).

25         ///

26         ///

27         ///

28         ///
1          IT IS FURTHER ORDERED that the Clerk of the Court will close the case and
2    enter judgment accordingly.
3          DATED THIS ____
                      28th day of April 2021.
4
                                                                   _________
5                                        ROBERT C. JONES
                                         UNITED STATES DISTRICT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                           -2-
